[Cite as State v. Endrizzi, 2015-Ohio-3961.]
                          STATE OF OHIO, COLUMBIANA COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO                                  )    CASE NOS. 14 CO 11
                                               )              14 CO 12
        PLAINTIFF-APPELLEE                     )              14 CO 13
                                               )
VS.                                            )    OPINION
                                               )
LINDA ENDRIZZI                                 )
                                               )
        DEFENDANT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                           Criminal Appeal from the Court of
                                                    Common Pleas of Columbiana County,
                                                    Ohio
                                                    Case Nos. 12 CR 253; 09 CR 21;
                                                    13 CR 154

JUDGMENT:                                           Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                             Atty. Robert Herron
                                                    Columbiana County Prosecutor
                                                    Atty. Ryan P. Weikart
                                                    Assistant Prosecuting Attorney
                                                    105 South Market Street
                                                    Lisbon, Ohio 44432

For Defendant-Appellant:                            Atty. Eric C. Nemecek
                                                    McCarthy, Lebit, Crystal
                                                      & Lifftnan Co., LPA
                                                    101 Prospect, W., Suite 1800
                                                    Cleveland, Ohio 44115

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Carol Ann Robb
                                                    Dated: September 25, 2015
[Cite as State v. Endrizzi, 2015-Ohio-3961.]
WAITE, J.


        {¶1}     Appellant Linda Endrizzi appeals a January 21, 2014 Columbiana

County Common Pleas Court sentencing entry. Appellant pleaded guilty to three

separate OVI offenses and was sentenced to five years of incarceration. Appellant

was also given a lifetime license suspension and her community control was

terminated. Appellant concedes that her sentence is not contrary to law, but argues

that the trial court abused its discretion in determining her sentence.      Appellant

argues that the trial court did not consider all relevant factors under R.C. 2929.11,

R.C. 2929.12(B) and R.C. 2929.11(C). As the record clearly demonstrates that the

trial court properly considered all sentencing statutes and Appellant’s sentence was

within the statutory range, Appellant’s arguments are without merit and the judgment

of the trial court is affirmed.

                                   Procedural and Factual History

                                        Case No. 2009 CR 21

        {¶2}     On January 21, 2009, Appellant drove her car off the road and into a

ditch. As the responding patrolman arrived on the scene, he observed Appellant

attempt to drive her way out of the ditch. According to the patrolman, Appellant

exhibited signs of intoxication. The patrolman discovered that she had five prior OVI

convictions and was driving under a suspended license. Appellant’s BAC was .187,

above the 0.08 limit in Ohio.

        {¶3}     Appellant was charged with two counts of OVI with specifications; one

count in violation of R.C. 4511.19(A)(1)(a), a felony of the fourth degree; and one

count in violation of R.C. 4511.19(1)(1)(h), a felony of the fourth degree. Appellant
                                                                                     -2-

pleaded guilty to the second count and was sentenced to five years of community

control and a 180-day term at Eastern Ohio Correctional Center (“EOCC”). She was

additionally ordered to attend counseling and abstain from the use of alcohol. Her

sentence was later modified and she was released from EOCC approximately 40

days early. She was granted limited occupational driving privileges.

                               Case No. 2012 CR 253

      {¶4}   On September 27, 2012, while Appellant was still under community

control, she drove her car off the road, struck an embankment, and her car

overturned. Appellant was trapped inside the vehicle when officers responded to the

scene. Appellant was taken to the hospital and a blood draw was taken. The draw

revealed that Appellant’s BAC was .206. Accordingly, she was charged with two OVI

offenses; one count in violation of R.C. 4511.19(A)(1)(a), a felony of the fourth

degree; and one count in violation of R.C. 4511.19(A)(1)(f). Appellant pleaded guilty

to both counts, which merged for sentencing purposes.

                               Case No. 2013 CR 154

      {¶5}   On March 29, 2013, while on bond for the prior incident, Appellant

drove her car off the road, struck a mailbox and a utility box, and crashed into a tree.

After Appellant refused to consent to a blood draw, a warrant was obtained. The

record reflects that Appellant’s BAC was .212. Appellant was charged with two OVI

offenses; one count in violation of R.C. 4511.19(A)(1)(a), a felony of the fourth

degree; and one count in violation of R.C. 4511.19(A)(1)(f). Appellant again pleaded

guilty to both offenses, which merged for sentencing purposes.
                                                                                      -3-

                                      Sentencing

       {¶6}   On May 1, 2013, Appellant stipulated to a probable cause determination

stemming from her community control violation. On January 17, 2014, the trial court

sentenced Appellant on each case.        In case number 09 CR 21, Appellant was

sentenced to twelve months of incarceration and her community control was

terminated. In case number 12 CR 253, Appellant was sentenced to two years. In

case number 13 CR 154, Appellant was sentenced to three years of incarceration

and was given a lifetime license suspension. The twelve-month sentence in case

number 09 CR 21 was ordered to run concurrently with the two year sentence in case

number 12 CR 253; both sentences were ordered to run consecutively with the three

year sentence in case number 13 CR 154. Thus, Appellant was sentenced to five

years in the aggregate. This timely appeal followed.

                                  Assignment of Error

       THE TRIAL COURT ABUSED ITS DISCRETION AND/OR IMPOSED A

       SENTENCE CONTRARY TO LAW BY FAILING TO CONSIDER ALL

       STATUTORY SENTENCING FACTORS.

       {¶7}   Appellant concedes that her sentence was within the statutory range

permitted by law and her sentence is not clearly contrary to law. However, Appellant

argues that the trial court abused its discretion in sentencing her to a five year period

of incarceration. Appellant contends that the trial court focused on punishment and

the protection of society, but completely ignored other aspects of sentencing.
                                                                                      -4-

       {¶8}   Appellant focuses first on R.C. 2929.11 and asserts that the trial court

failed to consider whether her sentence imposes an unnecessary burden on state or

local resources.    Appellant claims that the trial court also did not analyze the

recidivism and seriousness factors. Appellant argues that this error was amplified by

the trial court’s failure to consider evidence that the instant offenses were not as

serious as similar conduct. In support of her argument, Appellant states there were

no third-party injuries, she did not hold a position of trust, her occupation does not

oblige her to prevent the offense, and she did not commit the offense for hire or in

organized criminal activity. She stresses that the trial court ignored her rehabilitation

efforts.

       {¶9}   The state contends, however, that Appellant’s sentence is within the

statutory range and is supported by her conduct, criminal history, and failed

community control efforts. The state notes that the trial court judge expressly stated

he considered the record, hearings, PSI, and R.C. 2929.11 and 2929.12. In regard

to Appellant’s argument that the trial court did not consider whether the sentence

imposes an unnecessary burden on state or local resources, the state posits that

such “cost-benefit analysis” downplays the nature of her conduct and Appellant’s

prior criminal record. (Appellee’s Brf., p. 9.) As to Appellant’s rehabilitation efforts,

the state notes that many of her previous attempts at rehabilitation failed and she has

been given many chances to avoid incarceration.

       {¶10} This district is currently split as regards the standard of review in felony

sentencing cases.     See State v. Hill, 7th Dist. No. 13 MA 1, 2014-Ohio-919
                                                                                   -5-

(Vukovich, J., Donofrio, J., majority with DeGenaro, J., concurring in judgment only

with concurring in judgment only opinion; State v. Wellington, 7th Dist. No. 14 MA

115, 2015-Ohio-1359 (Robb, J., DeGenaro, J., majority with Donofrio, J. concurring in

judgment only with concurring in judgment only opinion).

       {¶11} One approach, as adopted in Hill, applies the two-prong test set forth in

the plurality opinion in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896

N.E.2d 124, ¶26. Hill at ¶7-20. Under this approach, we first determine whether the

sentence is “clearly and convincingly contrary to law.” Kalish at ¶26 (O’Connor, J.

plurality opinion).   If the sentence is not contrary to law, a reviewing court next

determines whether the trial court abused its discretion in ordering a sentence within

the statutory range. Id. at ¶17.

       {¶12} The other approach, as adopted in Wellington, is to strictly follow R.C.

2953.08(G), which does not include an abuse of discretion standard. Wellington at

¶9-14. Rather, R.C. 2953.08(G) solely looks to whether a felony sentence is clearly

and convincingly contrary to law. Id.

       {¶13} The issue of which standard of review an appellate court is to apply is

currently before the Ohio Supreme Court. State v. Marcum, 141 Ohio St.3d 1453,

2015-Ohio-239, 23 N.E.3d 1453.          The Court has accepted the certified question

“[D]oes the test outlined by the [c]ourt in State v. Kalish apply in reviewing felony

sentences after the passage of R.C. 2953.08(G)?”           Id.   In the present case,

regardless which approach is used, the result is the same and Appellant’s sentence

is affirmed.
                                                                                     -6-

      {¶14} At the sentencing hearing, two witnesses testified on Appellant’s behalf.

The first, Cheryle Herr, is Appellant’s chemical dependency counselor. Ms. Herr

testified that Appellant had been seeking treatment for alcoholism for years, but was

unsuccessful until her most recent accident. After the accident, a doctor diagnosed

her with a disorder that is characterized by high amounts of dopamine being released

into the brain, which causes anxiety. According to Ms. Herr, alcoholics like Appellant

self-medicate this disorder through alcohol. Ms. Herr stated that the doctor, who did

not testify, prescribed Appellant medication to treat her disorder, and in the ten

months from diagnoses to hearing, Appellant remained sober.                 Ms. Herr

acknowledged that Appellant had previously managed to remain sober for periods of

time, but believed that as long as Appellant continued her medication, she would now

continue to remain sober. Cindy Scarabino, Appellant’s probation officer, testified

that other than the incidents at issue, Appellant had complied with her probation.

                                    R.C. 2929.11

      {¶15} R.C. 2929.11 states that:

      (A) A court that sentences an offender for a felony shall be guided by

      the overriding purposes of felony sentencing. The overriding purposes

      of felony sentencing are to protect the public from future crime by the

      offender and others and to punish the offender using the minimum

      sanctions that the court determines accomplish those purposes without

      imposing an unnecessary burden on state or local government

      resources.    To achieve those purposes, the sentencing court shall
                                                                                   -7-

       consider the need for incapacitating the offender, deterring the offender

       and others from future crime, rehabilitating the offender, and making

       restitution to the victim of the offense, the public, or both.


       (B) A sentence imposed for a felony shall be reasonably calculated to

       achieve the two overriding purposes of felony sentencing set forth in

       division (A) of this section, commensurate with and not demeaning to

       the seriousness of the offender's conduct and its impact upon the

       victim, and consistent with sentences imposed for similar crimes

       committed by similar offenders.

       {¶16} Appellant correctly states that one of the goals of sentencing is to

punish the offender by use of the most minimum sanction without imposing an

unnecessary burden on state or local government resources.              However, R.C.

2929.11 also provides that another purpose of felony sentencing is to protect the

public from future crime by the offender. To achieve these purposes, the sentencing

court must consider the need for incapacitating and deterring the offender and others

from future crime, and must also consider rehabilitation and restitution.

       {¶17} The prosecutor pointed out that Appellant was under community control

for her first OVI offense at the time she committed her second OVI offense. Further,

while she was on bond for her second OVI, she committed her third OVI offense.

The state argued that this pattern suggests that Appellant is not a candidate for

community control.     The state contended that as Appellant had been unable to
                                                                                   -8-

control her drinking, the risk of her injuring someone was strong enough to warrant

lengthy incarceration.

      {¶18} At the conclusion of these arguments, the trial court acknowledged

Appellant’s remorse and balanced it against the need to protect the public. The trial

court judge stated:

      I don’t doubt your sincere remorse. I believe every word that you’ve

      said today. But it seems to me that alcohol is only a portion of the

      issue. As an alcoholic you pose a danger to yourself. But what I’ve

      seen throughout these cases is that you coupled your disease with the

      decision to pick up car keys and drive. And when you do that, Ma’am,

      you pose a danger not only to yourself but everybody else who’s on the

      highway, every innocent motorist who’s using the highway. And that’s a

      choice that you’ve made repeatedly.

(1/17/2014 Sentencing Hrg. Tr., pp. 45-46.)

      {¶19} The judge further acknowledged and balanced Appellant’s previous

attempts at community control:

      You had an opportunity to go through EOCC as part of the Community

      Control granted to you in 09 CR 21.               I don’t know whether you

      successfully completed that program.              But you were placed on

      Community Control.         And you were found in violation of your

      Community Control. So in my mind, Ma’am, it’s not a matter of giving

      up, but it’s a matter of protecting the public.
                                                                                    -9-

(1/17/2014 Sentencing Hrg. Tr., p. 46.)

      {¶20} Additionally, the trial court noted that “[a]gain the record, including the

Presentence Investigation tells me that you continue to drive, continue to be involved

in motor vehicle collisions even after your driver’s license was suspended.”

(1/17/2014 Sentencing Hrg. Tr., p. 48.)

      {¶21} The trial judge’s statements demonstrate that he considered community

control options and rehabilitation, but based on the facts, here, protection of the

public outweighed these considerations. Accordingly, Appellant’s argument that the

court did not consider these factors is unsupported by the record.

                                   R.C. 2929.12(B)

      {¶22} R.C. 2929.12(B) states:

      The sentencing court shall consider all of the following that apply

      regarding the offender, the offense, or the victim, and any other relevant

      factors, as indicating that the offender's conduct is more serious than

      conduct normally constituting the offense:


      (1) The physical or mental injury suffered by the victim of the offense

      due to the conduct of the offender was exacerbated because of the

      physical or mental condition or age of the victim.


      (2) The victim of the offense suffered serious physical, psychological,

      or economic harm as a result of the offense.
                                                                                    -10-

      (3)   The offender held a public office or position of trust in the

      community, and the offense related to that office or position.


      (4) The offender's occupation, elected office, or profession obliged the

      offender to prevent the offense or bring others committing it to justice.


      (5) The offender's professional reputation or occupation, elected office,

      or profession was used to facilitate the offense or is likely to influence

      the future conduct of others.


      (6) The offender's relationship with the victim facilitated the offense.


      (7) The offender committed the offense for hire or as a part of an

      organized criminal activity.


      (8) In committing the offense, the offender was motivated by prejudice

      based on race, ethnic background, gender, sexual orientation, or

      religion.


      (9) If the offense is a violation of section 2919.25 or a violation of

      section 2903.11, 2903.12, or 2903.13 of the Revised Code * * *.

      {¶23} Based on this record, only the second factor appears to be relevant.

Contrary to Appellant’s assertion, we note that while a third-party did not suffer a

physical injury, the crime was not victimless. In case number 13 CR 154, Appellant’s

car went off the road and onto someone’s property. Appellant’s car hit the property

owner’s mailbox and a utility box before crashing into a tree.         The police report
                                                                                   -11-

indicates that there was also damage to the yard. As one of the incidents caused

property damage, there was a third-party victim. The presence of economic harm to

property applies to the second factor.      Thus, an analysis of the relevant R.C.

2929.12(B) factors supports the trial court’s determination.

                                   R.C. 2929.12(C)

      {¶24} R.C. 2929.12(C) states:

      The sentencing court shall consider all of the following that apply

      regarding the offender, the offense, or the victim, and any other relevant

      factors, as indicating that the offender's conduct is less serious than

      conduct normally constituting the offense:


      (1) The victim induced or facilitated the offense.


      (2)    In committing the offense, the offender acted under strong

      provocation.


      (3) In committing the offense, the offender did not cause or expect to

      cause physical harm to any person or property.


      (4) There are substantial grounds to mitigate the offender's conduct,

      although the grounds are not enough to constitute a defense.

      {¶25} Again looking at this record, it is apparent that factors one and two do

not apply. Under the third factor, as previously discussed, Appellant hit a mailbox, a

utility box, crashed into a tree and caused damage to the yard. Appellant did cause

harm to property.
                                                                                    -12-

       {¶26} Turning to Appellant’s argument that, under the fourth factor, the trial

court failed to consider that the offense was not as serious as similar conduct, the

trial court found the exact opposite to be true. The trial court noted that in continuing

to drive, Appellant’s conduct risked not only her own life, but the lives of every person

on the road.

       {¶27} The record also demonstrates that the trial court considered Appellant’s

extensive traffic record. From 1990 to the present date, Appellant has had a total of

eight OVI convictions, a DUI conviction, driving under OVI suspension convictions,

and a drug trafficking conviction. Appellant also has a criminal record consisting of

several disorderly conduct convictions, fleeing and eluding a police officer, resisting

arrest, criminal damaging, passing bad checks, assault, theft and criminal

trespassing.

       {¶28} The Twelfth District decided a similar case which provides some

instruction. Although the facts are limited, the defendant was sentenced to thirty

months of incarceration on an OVI offense and twelve months on a community

control violation. Both sentences were ordered to run consecutively. State v. Elliott,

12th Dist. No. CA2009-03-020, 2009-Ohio-5926, ¶2.           Defendant challenged his

sentence under an abuse of discretion theory; however, the Twelfth District upheld

his sentence.    Id. at ¶2.   The court emphasized the defendant’s record, which

included fifteen OVI convictions. The court also found significant that he continued to

operate his vehicle while under a license suspension. Id. The court noted that the

defendant had a history of failed rehabilitation efforts. Id. at ¶12. These factors were
                                                                                    -13-

weighed against the mitigating factors, which included his admission to alcohol

addiction and his request for help. Ultimately, the court determined that incarceration

was the best way to protect to public. Id.

       {¶29} It is clear from this record that the trial court found Appellant’s lengthy

criminal and traffic record significant.     The court also emphasized the chances

Appellant had been given and that incarceration was necessary to protect the public

and deter Appellant from reoffending. Accordingly, this record demonstrates that the

trial court properly considered all relevant sentencing statutes and properly

considered Appellant’s conduct, criminal history, and the need to protect society from

future offenses. Appellant’s sole assignment of error is without merit and overruled.

                                       Conclusion

       {¶30} The trial court made it clear that Appellant’s sentence is the result of her

past traffic and criminal record. Further, the court predicated its decision based on

the fact that Appellant was driving under OVI suspension at the time of each incident.

Contrary to Appellant’s arguments, the record demonstrates that the trial court

considered Appellant’s remorse and rehabilitation. Thus, the record does not support

Appellant’s argument that her sentence is contrary to the law or that the trial court

abused its discretion. Appellant’s sole assignment of error is without merit and the

judgment of the trial court is affirmed.


Donofrio, P.J., concurs.

Robb, J., concurs.